Exhibit 10(b)

STOCK UNIT AGREEMENT

Dated: 2/3/2011

This Agreement (the “Agreement”) will confirm an award to you of stock units
(“Stock Units”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company, as amended from
time to time (the “Plan”), a copy of which is included in this grant package on
this website and made a part hereof.

STOCK UNITS

1. GRANT OF UNITS. The Company hereby awards to you the number of Stock Units
shown on Exhibit A of this Agreement, each unit evidencing the right to receive,
upon the terms and subject to the conditions set forth in this Agreement and the
Plan, (i) one share of Common Stock of the Company, $2.50 par value per share
(“Common Stock”) and (ii) a payment in cash equal to the amount of dividends
that would have been payable on one share of Common Stock (“Dividend Equivalent
Payments”).

2. RESTRICTION PERIOD. The restriction period shall be 48 months, commencing on
the date hereof and terminating on 2/3/2015, unless sooner terminated under
provisions of the Plan not inconsistent with the terms of this Agreement or
under the terms of this Agreement (the “Restriction Period”).

3. DIVIDEND EQUIVALENT RIGHTS. You will have the rights of a shareholder only
after shares of Common Stock have been issued to you following termination of
the Restriction Period and satisfaction of all other conditions to the issuance
of those shares. Stock Units shall not entitle you to any rights of a
shareholder of Common Stock and there are no voting rights with respect to your
Stock Units. During the Restriction Period and during any period following the
end of the Restriction Period described in the last sentence of Section 5 hereof
in which delivery of shares of Common Stock is delayed, unless otherwise
determined by Compensation and Benefits Committee of the Company’s Board of
Directors (the “Committee”), you shall be entitled to receive Dividend
Equivalent Payments. Such Dividend Equivalent Payments shall be made on the
payment date established by the Board of Directors for the underlying dividend
payments; provided, however, that (i) if you have elected to defer receipt of
the Stock Units in accordance with the terms of the Deferred Compensation Plan
of Union Pacific Corporation (the “Deferred Compensation Plan”), payment of such
Dividend Equivalent Payments shall be made in accordance with the provisions of
Section 12 of the Plan and (ii) if such Dividend Equivalent Payments relate to
Stock Units whose payment is delayed as described in the last sentence of
Section 5 hereof, on the date such Stock Units are paid.



--------------------------------------------------------------------------------

4. RESTRICTIONS. (i) Except as provided in Section 5 hereof, you shall not be
entitled to delivery of the stock until the expiration of the Restriction
Period; (ii) none of the Stock Units may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of prior to the payment of the
Stock Units to you as provided in Section 5 hereof; (iii) your right to receive
Dividend Equivalent Payments shall terminate without further obligation on the
part of the Company at the earlier of your separation from service with the
Company or a Subsidiary, or at the end of the Restriction Period, except as
provided in the last sentence of Section 4 hereof; and (iv) all of the Stock
Units shall be forfeited and all of your rights to such Stock Units and the
right to receive Common Stock shall terminate without further obligation on the
part of the Company unless you remain in the continuous employment of the
Company or a Subsidiary for the entire Restriction Period, except as provided by
Section 9(c) and Section 9(d) of the Plan and the following sentence.
Section 9(e) and Section 9(f) of the Plan pertaining to the vesting and payment
of Stock Units upon Age 65 Retirement Status shall not be applicable, and
instead, in the event you remain continuously employed with the Company or a
Subsidiary until September 30, 2011, and are age 62 with 10 years of service
under the provisions of the Company’s or a Subsidiary’s pension plan (“ 62/10
Status”) at any time during the Restriction Period during your period of
continuous employment, you shall (i) receive payment for all of the Stock Units
shown on Exhibit A as provided in Section 5 hereof, and (ii) be entitled to
receive Dividend Equivalent Payments in accordance with Section 3 hereof until
the earlier of the end of the Restriction Period or payment of the Stock Units
under Section 5 hereof, in each case, notwithstanding any separation from
service with the Company or a Subsidiary on or after attaining  62/10 Status.

5. PAYMENT OF STOCK UNITS. Subject to Section 4 and Section 6 hereof, shares of
Common Stock equal to the number of Stock Units shall be delivered to you
(through your account at the Company’s third party stock plan administrator, if
applicable) or your beneficiary or estate, as the case may be, free of all
restrictions within thirty (30) days of the first to occur of your right to
payment arising under Sections 9(c) or (d) (for purposes of each such section,
treating  62/10 Status as Retirement Status) of the Plan or the end of the
Restriction Period, provided, however, if your Stock Units are “deferred
compensation” subject to Internal Revenue Code section 409A, they shall be paid
to you within thirty (30) days of the end of the Restriction Period in the event
that your right to payment (i) under Sections 9(c)(i)(B) or (d)(i) (for purposes
of each such section, treating  62/10 Status as Retirement Status) of the Plan
arises before the end of the Restriction Period and after your attaining  62/10
Status, (ii) arises under Section 9(c)(iii) of the Plan, or (iii) arises under
Section 9(d)(ii) of the Plan. Notwithstanding the foregoing, (i) the Company
shall not be obligated to deliver any shares of Common Stock during any period
in which the Company reasonably anticipates that the delivery of shares
hereunder would: (A) violate any federal, state or other applicable laws and/or
may issue shares subject to

 

2



--------------------------------------------------------------------------------

any restrictive legend that, as determined by the Company’s counsel, is
necessary to comply with securities or other regulatory requirements; or
(B) result in the reduction or elimination of the Company’s deduction under
Internal Revenue Code section 162(m) with respect to such delivery of shares,
and (ii) the date on which shares are delivered to you (and any Dividend
Equivalent Payment thereon) may include a delay to provide the Company such time
as it determines appropriate to calculate and address tax withholding and to
address other administrative matters; provided, however, that delivery of shares
of Common Stock underlying Stock Units (and any Dividend Equivalent Payments on
such Stock Units or, if such Dividend Equivalent Payments are invested in
additional Stock Units at the Company’s discretion, the shares of Common Stock
underlying such additional Stock Units) for Stock Units not subject to Internal
Revenue Code section 409A shall in all events be made at a time that satisfies
the “short-term deferral” exception described in Treas. Reg. section
1.409A-1(b)(4) and for Stock Units subject to Internal Revenue Code section 409A
shall in all events be made at a time that satisfies Treas. Reg. 1.409A-2(b)(7).

6. DEFERRAL. You may elect to defer receipt of payment of shares underlying the
Stock Units pursuant to the terms of, and in accordance with the provisions of,
the Deferred Compensation Plan. If you do so elect to defer payment of shares
underlying the Stock Units, such payments will be made in accordance with the
Deferred Compensation Plan.

7. WITHHOLDING. Upon payment of the Stock Units, you must arrange for the
payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. You may elect to
have shares withheld to pay withholding taxes, but only at the statutory minimum
rate, if a proper election is made to pay withholding taxes in this manner.

8. SUBJECT TO PLAN. The award confirmed by this Agreement is subject to the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with Section 20 thereof, except as otherwise provided in this
Agreement.

PROTECTION OF CONFIDENTIALITY

9. CONFIDENTIAL INFORMATION; TRADE SECRETS. By electronically accepting this
Agreement, you acknowledge that the Company regards certain information relating
to its business and operations as confidential. This includes all confidential
and proprietary information concerning the assets, business or affairs of the
Company or any Subsidiary or any customers thereof (“Confidential Information”).
Your electronic signature also acknowledges that the Company has certain
information that derives economic value from not being known to the general
public or to others who could obtain economic value from its disclosure or use,
which the Company takes reasonable efforts to protect the secrecy of (“Trade
Secrets”).

 

3



--------------------------------------------------------------------------------

10. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS. By electronically
accepting this Agreement, you acknowledge that you developed or have had or will
have access to one or more of the following types of Confidential Information or
Trade Secrets: information about rates or costs; customer or supplier agreements
and negotiations; business opportunities; scheduling and delivery methods;
business and marketing plans; financial information or plans; communications
within the attorney-client privilege or other privileges; operating procedures
and methods; construction methods and plans; proprietary computer systems
design, programming or software; strategic plans; succession plans; proprietary
company training programs; employee performance, compensation or benefits;
negotiations or strategies relating to collective bargaining agreements and/or
labor disputes; and internal or external claims or complaints regarding personal
injuries, employment laws or policies, environmental protection, or hazardous
materials. By electronically accepting this Agreement, you agree that any
unauthorized disclosures by you to any third party of such Confidential
Information or Trade Secrets would constitute gross misconduct within the
meaning of the Plan.

11. AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION. By electronically accepting
this Agreement, you agree that you will not, unless you receive prior written
consent from the Company’s Senior Vice President, Human Resources & Secretary or
such other person designated by the Company (hereinafter collectively referred
to as the “Sr. VP-HR & S”), or unless ordered by a court or government agency,
(i) divulge, use, furnish or disclose to any subsequent employer or any other
person, whether or not a competitor of the Company, any Confidential Information
or Trade Secrets, or (ii) retain or take with you when you leave the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

12. PRIOR NOTICE OF EMPLOYMENT, ETC. (i) By electronically accepting this
Agreement, you acknowledge that if you become an employee, contractor, or
consultant for any other railroad, this would create a substantial risk that you
would, intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other railroad
to the detriment of the Company. You further acknowledge that such disclosures
would be particularly damaging if made shortly after you leave the Company.
Therefore, by electronically accepting this Agreement, you agree that for a
period of one-year after you leave the Company, before accepting any employment
or affiliation with another railroad you will give written notice to the Sr.
VP-HR & S of your intention to accept such employment or affiliation. You also
agree to confer in good faith with the Sr. VP-HR & S concerning whether your
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets.
(ii) If the Sr. VP-HR & S and you are unable to reach agreement on this issue,
you agree to submit this

 

4



--------------------------------------------------------------------------------

issue to arbitration, to be conducted under the rules of the American
Arbitration Association, for final resolution. You also agree that you will not
begin to work for another railroad until the Sr. VP-HR & S or an arbitrator has
determined that such employment could reasonably be expected to be performed
without improper disclosure of the Company’s Confidential Information or Trade
Secrets.

13. FAILURE TO COMPLY. By electronically accepting this Agreement, you agree
that, if you fail to comply with any of the promises that you made in Section 11
or 12 above, you will be required to immediately deliver to the Company any
shares of Common Stock (or the market value of any shares of Common Stock
received) which you received at any time from 180 days prior to the earlier of
(i) the date when you leave the Company or (ii) the date you fail to comply with
any such promise you made in Section 11 or 12, to 180 days after the date when
the Company learns that you have not complied with any such promise. You agree
that you will deliver such shares of Common Stock (or the cash equivalent) to
the Company on such terms and conditions as may be required by the Company. You
further agree that the Company will be entitled to enforce this repayment
obligation by all legal means available, including, without limitation, to set
off the market value of any such shares of Common Stock against any amount that
might be owed to you by the Company.

NO DIRECT COMPETITION

14. SOLICITATION OF CUSTOMERS; NO EMPLOYMENT WITH WESTERN ROADS. By
electronically accepting this Agreement, you agree that for a period of one year
following your departure from the Company, you will not (directly or in
association with others) call on or solicit the business of any of the Company’s
customers with whom you actually did business or otherwise had personal contact
while you were employed by the Company, for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in the states in which the Company now operates. You further agree that
for the same time period, you will not, directly or indirectly, engage in any
activity which is the same as or competitive with the Business (as defined
below) including, without limitation, engagement as an officer, director,
proprietor, employee, partner, investor (other than as a holder of less than 2%
of the outstanding capital stock of a publicly traded corporation), guarantor,
consultant, advisor, agent, sales representative or other participant, anywhere
in the United States. For purposes of this Agreement, the term “Business” means
the operation of a Class I railroad in the United States. This Section 14 is not
intended to prevent you from engaging in any activity that is not the same as or
competitive with the Business.

15. ACKNOWLEDGMENT; INJUNCTIVE RELIEF. By electronically accepting this
Agreement, you acknowledge that you have carefully read and considered all the
terms and conditions of this Agreement, including the restraints imposed upon
you pursuant to

 

5



--------------------------------------------------------------------------------

Sections 11, 12 and 14. You also agree that each of the restraints contained
herein is necessary for the protection of the goodwill, Confidential
Information, Trade Secrets and other legitimate interests of the Company; that
each and every one of these restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent you from obtaining other
suitable employment during the period in which you are bound by such restraints.
You further acknowledge that, were you to breach any of the covenants contained
in Sections 11, 12 and 14, the damage to the Company would be irreparable. You
therefore agree that the Company, in addition to any other remedies available to
it, including, without limitation, the remedies set forth in Sections 13 and 16,
shall be entitled to injunctive relief against your breach or threaten breach of
said covenants. You and the Company further agree that, in the event that any
provision of Sections 11, 12 and 14 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

16. VIOLATION OF PROMISES. By electronically accepting this Agreement, you agree
that if you violate any of your promises in Section 14, then you will be
required to immediately deliver to the Company any shares of Common Stock (or
the fair market value thereof) granted to you by this Agreement which you
received at any time from 180 days prior to the date when you leave the Company
to 180 days after the date when the Company learns that you have not complied
with the promises you made in Section 14. You agree that you will deliver such
shares of Common Stock (or the fair market value thereof) to the Company on such
terms and conditions as may be required by the Company. You further agree that
the Company will be entitled to enforce this repayment obligation by all legal
means available, including, without limitation, to set off the market value of
any such shares of Common Stock against any amount that might be owed to you by
the Company.

GENERAL

17. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.

18. CHOICE OF LAW; JURISDICTION. All questions pertaining to the construction,
regulation, validity, and effect of this Agreement shall be determined in
accordance with the laws of the State of Utah, without regard to the conflict of
laws doctrine. The Company and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in the county of
Salt Lake City within the State of Utah for resolution of any and all claims,
causes of action or disputes arising out of or related to this Agreement.
Sections 12(ii) and 14 shall not apply to employees who are subject to
California law.

 

6



--------------------------------------------------------------------------------

19. EMPLOYMENT AT WILL. In accordance with Section 22(a) of the Plan, this
Agreement shall not be construed to confer upon any person any right to be
continued in the employ of the Company or a Subsidiary.

20. DEFINED TERMS. For purposes of this Agreement, capitalized terms shall have
the meanings specified in the Plan, unless a different meaning is provided in
this Agreement or a different meaning is plainly required by the context.

21. AMENDMENTS. The Plan and this Agreement may be amended or altered by the
Committee or the Company’s Board of Directors to the extent provided in the
Plan.

 

 

To confirm acceptance of the foregoing, kindly enter your password and click the
“Accept” button.

 

7



--------------------------------------------------------------------------------

 

 

Notice of Grant of Award - Exhibit A

& Award Agreement

    

Union Pacific Corporation

ID: 13-2626465

Union Pacific Corporation

1400 Douglas Street

Omaha, NE 68179

 

        FIRST_NAME LAST_NAME      Award Number:    OPTION_NUMBER ADDRESS_LINE_1
     Plan:    EQUITY_PLAN CITY, STATE ZIPCODE      ID:    EMPLOYEE_ID

 

 

Effective 2/3/2011, you have been granted a retention stock unit award of X,XXX
units of Union Pacific Corporation (the Company) common stock. These units are
restricted until the Restriction Period Termination Date shown below.

 

Type of Grant:    Retention Units Number of Retention Units Granted:    X,XXX
Restriction Period:    4 years Restriction Period Commencement Date:    2/3/2011
Restriction Period Termination Date:    2/3/2015

Generally, for tax purposes, Retention Units are valued at the time of vesting.
The closing price of Union Pacific Corporation common stock on the vesting date
as recorded by The Wall Street Journal is used when preparing tax calculations.

We would like to call your attention to confidentiality and non-compete
provisions in the Agreement and recommend that you review the terms and
conditions of these provisions as fully set forth in the Agreement. Please note
that failure to comply with these provisions will result in the forfeiture of
the award or will require that any value received from the vesting of this award
be returned to the Company. In addition, once you accept the terms of the
Agreement, these provisions will be binding on you whether or not the award
vests.

 

 

By accepting this award, you acknowledge that you are bound by all of the terms
of the Union Pacific Corporation 2004 Stock Incentive Plan, as amended from time
to time, and the Agreement delivered herewith, each of which is incorporated by
reference in this Exhibit A.

 

 

 

8